Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen B. Maebius on 9/24/2021.

	Claim 1, line 1, between “comprising” and “(a) oxcarbazepine” insert –a homogeneous matrix comprising--.
Claim 1, line 4, between “oxcarbazepine” and “.” insert --, and (d) at least one release promoting agent comprising an enteric polymer—.
Cancel claims 4 and 6.
Claim 5, line 1, delete “claim 4, wherein the release promoting agent” and insert –claim 1, wherein the enteric polymer—therefor.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Declaration of Patrick Kiser filed under 37 CFR 1.132 on 9/13/2021 is sufficient to overcome the rejection based on US 20040185095 to Franke and US 4792452 to Howard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
September 25, 2021